11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Glenda Laverne Harris,                        * From the 29th District Court
individually and as trustee on                  of Palo Pinto County,
behalf of the Glenda Laverne                    Trial Court No. C48338.
Harris Living Trust,

Vs. No. 11-20-00164-CV                        * May 12, 2022

Charles Milling and Karen A. Milling,         * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Glenda Laverne Harris, individually and as trustee on
behalf of the Glenda Laverne Harris Living Trust.